
	
		II
		110th CONGRESS
		1st Session
		S. 670
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Reid (for
			 Mrs. Clinton) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To set forth limitations on the United States military
		  presence in Iraq and on United States aid to Iraq for security and
		  reconstruction, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iraq Troop Protection and
			 Reduction Act of 2007.
		2.PurposeThe purpose of this Act is to protect and
			 reduce levels of United States military forces in Iraq. If the President
			 follows the provisions of this Act, the United States should be able to
			 complete a redeployment of United States troops from Iraq by the end of the
			 current term in office of the President.
		3.Limitation on
			 United States military force levels in Iraq absent specific authorization by
			 Congress
			(a)PurposeThe
			 purpose of this section is to limit the number of United States military forces
			 deployed in Iraq.
			(b)LimitationSubject
			 to subsection (c), the levels of United States military forces in Iraq after
			 the date of the enactment of this Act may not exceed the levels of United
			 States military forces in Iraq as of January 1, 2007, unless specifically
			 authorized by Congress in a statute enacted after the date of the enactment of
			 this Act.
			(c)Waiver
				(1)In
			 generalThe President may waive the limitation in subsection (b)
			 if the President determines, and certifies to Congress in writing, that the
			 waiver is necessary to address an emergency that threatens the national
			 security of the United States.
				(2)Duration of
			 waiverThe levels of United States military forces in Iraq may
			 exceed the levels of United States military forces in Iraq as of January 1,
			 2007, pursuant to a waiver under this subsection only during the 60-day period
			 beginning on the date of the waiver unless otherwise specifically authorized by
			 Congress in a statute enacted after the date of the waiver.
				4.Limitation on
			 United States aid to Iraq for security and reconstruction absent satisfaction
			 of certain conditions by the Iraqis
			(a)PurposeThe
			 purpose of this section is to require that Iraqis meet certain conditions
			 within 90 days in order to continue receiving United States funds for their
			 security forces and for reconstruction.
			(b)LimitationCommencing
			 as of the date that is 90 days after the date of the enactment of this Act, no
			 appropriated funds may be made available to the Government of Iraq for security
			 purposes (including for activities of the security forces of the Government or
			 Iraq and for private contractors employed by the Government of Iraq for the
			 discharge of security and security-related functions), or for reconstruction,
			 unless the President submits to Congress by such date the certification
			 described in subsection (c).
			(c)CertificationA
			 certification described in this subsection is a certification by the President
			 with respect to the following:
				(1)That the security
			 forces of the Government of Iraq are free of sectarian and militia
			 influences.
				(2)That the security
			 forces of the Government of Iraq are assuming greater responsibility for
			 security in Iraq.
				(3)If the President
			 is unable to make a certification set forth in paragraph (1) or (2), a
			 certification by the President that the security forces of the Government of
			 Iraq are making substantial progress toward achieving the objective otherwise
			 covered by the applicable paragraph will satisfy the certification requirements
			 of subsection (b).
				(4)That the
			 Government of Iraq provides for an equitable distribution of the oil revenues
			 of Iraq.
				(5)That the
			 constitution of Iraq has been modified or amended to ensure civil rights for
			 each ethnic community in Iraq.
				(6)That the Iraq
			 Government has reversed the policy of de-Baathification in a
			 manner that permits former lower-level members of the Baath Party in Iraq to
			 serve in the Government of Iraq if such individuals do not pose a security risk
			 to the Government of Iraq or Iraq.
				(7)That there has
			 been significant progress made in political accommodation among the ethnic and
			 sectarian groups in Iraq.
				(d)Disapproval of
			 certification
				(1)DisapprovalNotwithstanding
			 the submittal by the President of a certification under subsection (c), the
			 limitation in subsection (b) shall be and continue in effect if Congress enacts
			 a joint resolution disapproving the certification.
				(2)Procedures for
			 consideration of joint resolutions
					(A)Joint
			 resolution definedFor purposes of this subsection, the term
			 joint resolution means only a joint resolution introduced not
			 later than 60 days after the date on which a certification of the President
			 under subsection (c) is received by Congress, the matter after the resolving
			 clause of which is as follows: “That Congress disapproves the certification of
			 the President submitted to Congress under section 4(c) of the Iraq Troop
			 Protection and Reduction Act of 2007.”.
					(B)ProceduresA
			 joint resolution described in paragraph (1) shall be considered in a House of
			 Congress in accordance with the procedures applicable to joint resolutions
			 under paragraphs (3) through (8) of section 8066(c) of the Department of
			 Defense Appropriations Act, 1985 (as enacted by section 101(h) of Public Law
			 98–473; 98 Stat. 1936).
					5.Limitation on
			 further United States military presence in Iraq absent satisfaction of certain
			 conditions by the President and the Government of Iraq and the phased
			 redeployment of United States Forces from Iraq
			(a)PurposeThe
			 purpose of this section is to require a new authorization for use of United
			 States military forces in Iraq unless both the President and the Government of
			 Iraq meet certain conditions within 90 days, including the phased redeployment
			 of United States forces from Iraq.
			(b)LimitationNotwithstanding
			 any provision of the Authorization for Use of Military Force Against Iraq
			 Resolution of 2002 (Public Law 107–243) or any other provision of law,
			 authority for the use of United States military forces in Iraq shall cease on
			 the date that is 90 days after the date of the enactment of this Act
			 unless—
				(1)the President
			 submits to Congress by such date the certification described in subsection (c);
			 or
				(2)the continuing
			 use of United States military forces in Iraq after that date is specifically
			 authorized by Congress in a statute enacted after the date of the enactment of
			 this Act.
				(c)CertificationA
			 certification described in this subsection is a certification by the President
			 with respect to the following:
				(1)That a phased
			 redeployment of United States military forces from Iraq has begun, in a manner
			 consistent with any limitations on aid for Iraq for security purposes in effect
			 under section 4, including the transition of United States forces in Iraq to
			 the limited presence and mission of—
					(A)training Iraqi
			 security forces;
					(B)providing
			 logistic support of Iraqi security forces;
					(C)protecting United
			 States personnel and infrastructure; and
					(D)participating in
			 targeted counter-terrorism activities.
					(2)That the United
			 States has convened or is convening an international conference so as
			 to—
					(A)more actively
			 involve the international community and Iraq's neighbors;
					(B)promote a durable
			 political settlement among Iraqis;
					(C)reduce regional
			 interference in the internal affairs of Iraq;
					(D)encourage more
			 countries to contribute to the extensive needs in Iraq; and
					(E)ensure that funds
			 pledged for Iraq are forthcoming.
					(3)That the security
			 forces of the Government of Iraq are free of sectarian and militia
			 influences.
				(4)That the security
			 forces of the Government of Iraq are assuming greater responsibility for
			 security in Iraq.
				(5)That the
			 Government of Iraq provides for an equitable distribution of the oil revenues
			 of Iraq.
				(6)That the
			 constitution of Iraq has been modified or amended to ensure civil rights for
			 each ethnic community in Iraq.
				(7)That the Iraq
			 Government has reversed the policy of de-Baathification in a
			 manner that permits former lower-level members of the Baath Party in Iraq to
			 serve in the Government of Iraq if such individuals do not pose a security risk
			 to the Government of Iraq or Iraq.
				(8)If the President
			 is unable to make a certification on any matter set forth in paragraphs (1)
			 through (7), that substantial progress is being made toward achieving the
			 objective otherwise covered by such paragraph.
				(9)That there has
			 been significant progress made in political accommodation among the ethnic and
			 sectarian groups in Iraq.
				(d)Disapproval of
			 certification
				(1)DisapprovalNotwithstanding
			 the submittal by the President of a certification under subsection (c), the
			 limitation in subsection (b) shall be and continue in effect if Congress enacts
			 a joint resolution disapproving the certification.
				(2)Procedures for
			 consideration of joint resolutions
					(A)Joint
			 resolution definedFor purposes of this subsection, the term
			 joint resolution means only a joint resolution introduced not
			 later than 60 days after the date on which a certification of the President
			 under subsection (c) is received by Congress, the matter after the resolving
			 clause of which is as follows: “That Congress disapproves the certification of
			 the President submitted to Congress under section 5(c) of the Iraq Troop
			 Protection and Reduction Act of 2007.”.
					(B)ProceduresA
			 joint resolution described in paragraph (1) shall be considered in a House of
			 Congress in accordance with the procedures applicable to joint resolutions
			 under paragraphs (3) through (8) of section 8066(c) of the Department of
			 Defense Appropriations Act, 1985 (as enacted by section 101(h) of Public Law
			 98–473; 98 Stat. 1936).
					(e)Withdrawal of
			 United States military forcesThe limitation in subsection (b)
			 shall not be construed to prohibit the presence and use of United States
			 military forces in Iraq after the effective date of such limitation for force
			 protection, force security, or similar purposes during the withdrawal of United
			 States military forces from Iraq.
			6.Limitation on
			 use of funds for deployment of additional United States military forces in Iraq
			 absent availability of adequate equipment and training
			(a)PurposesThe
			 purposes of this section are—
				(1)to ensure that
			 our men and women in uniform who are serving courageously in Iraq have the
			 equipment and training they need; and
				(2)to prohibit the
			 deployment of additional United States military forces in Iraq unless such
			 forces are adequately equipped and trained.
				(b)LimitationNo
			 funds may be obligated or expended for the deployment of United States military
			 forces to Iraq after the date of the enactment of this Act unless the Secretary
			 of Defense certifies to Congress before such deployment that such forces are
			 adequately equipped and trained for the missions to be discharged by such
			 forces in Iraq.
			
